



Exhibit 10.23


January 19, 2018




Dear Philip Jansen:


On behalf of the Worldpay Board of Directors, it is my pleasure to provide you
with this letter formalizing your position as Co-Chief Executive Officer of
Worldpay, Inc., formerly known as Vantiv, Inc. ("Worldpay"). In your new
position, you will also be a member of the Worldpay Board of Directors. You are
scheduled to start your new position effective January 16, 2018.


The content of this letter will amend the relevant terms of your existing
employment agreement with Worldpay Group Limited (formerly Worldpay Group plc)
dated September 1, 2015 (your "Employment Agreement"). To the extent that any
provisions in your Employment Agreement differ from this letter the terms in
this letter shall prevail.


You shall remain employed by Worldpay Group Limited but any reference to Group
Companies in your Employment Agreement shall include the wider Worldpay group
following the completion of the merger of Vantiv, Inc. and Worldpay Group plc.
The remaining terms of your Employment Agreement shall not be affected by these
changes.


Compensation
Your annual salary will be £871,111 subject to such deductions as are required
by law, including but not limited to deductions of tax and national insurance,
which is payable in accordance with Worldpay's regular payroll practices.


Benefits
You will continue to receive benefits equivalent in value to the benefits that
you receive under the terms of your existing Employment Agreement.


Variable Compensation Plan
Your bonus for 2018 and thereafter will be paid and determined in accordance
with Worldpay's Variable Compensation Plan, which is an annual incentive plan
that is paid based on Worldpay's achievement of established financial goals and
your achievement of individual goals. Your target bonus opportunity will be 100%
of your base annual salary. The actual payout, if any, may be less than or
greater than your target depending on the level at which Worldpay achieves its
annual goals and the achievement of your individual performance objectives. The
terms of Worldpay's Variable Compensation Plan shall replace the bonus
provisions in your Employment Agreement.


Equity Award
Acquisition Award. Subject to the approval of Worldpay's Compensation Committee
and your acceptance of the terms of this letter, you will be eligible to
participate in the Worldpay, Inc. 2012 Equity Incentive Plan or any successor
plan and will receive a one-off award of 55,556 Worldpay shares (the
"Acquisition Award"). This is subject to and further conditional upon your
review and acceptance of the terms in the applicable award agreement (the
"Acquisition Award Agreement"). The Acquisition Award Agreement will include
post-termination restrictions which, when in force, will replace and supersede
the post-termination restrictions contained in your Employment Agreement.


Subsequent Awards. Commencing with the annual award cycle in February 2018, you
may be eligible for annual grants of equity awards or other long-term incentive
awards in amounts and on terms and conditions determined by Worldpay management
and approved by the Worldpay Board of Directors or its Compensation Committee.
While there can be no guarantee, it is expected that positions at your level
will typically be eligible to receive additional equity grants with a fair
market value equivalent to $5,000,000 on the date of the grant. The grant of an
equity or other long term incentive award in one year does not entitle you to
receipt of these in any other year.


Section 16 Filings
As an executive officer of Worldpay, you will be required to file reports with
the Securities and Exchange Commission (SEC) reflecting your ownership of, and
any transaction in, Worldpay equity securities.  An initial ownership report,


1

--------------------------------------------------------------------------------





a Form 3, is due within 10 days of your new position start date and will report
your ownership of Worldpay equity securities as of your new position date. 
Subsequent transactions in Worldpay equity securities, such as grants,
exercises, purchases, sales or other transfers, must be reported to the SEC in a
Form 4 filing by the second business day following the date of the transaction. 
As an administrative convenience, Worldpay will file these reports on your
behalf with the SEC.  You have already authorized us to obtain SEC filing codes
for you and to make filings on your behalf by signing a Power of Attorney.


Acknowledgement
You acknowledge and agree that you are not under any contractual restrictions
that would impact your ability to perform this position.  You further
acknowledge that no one at Worldpay has made any representations or assurances
to this effect.  You also acknowledge and understand that the use or disclosure
of any confidential information or trade secret of any former employer is
strictly prohibited.


If you agree to these changes, please indicate your acceptance by signing,
dating and returning this letter via scanned email to Kim.Martin@vantiv.com
within 14 days of the date of this letter.




Sincerely,






Kim Martin
Chief Human Resources Officer




Enclosures: Acquisition Award Agreement and Stock Ownership Guidelines








I, Philip Jansen, confirm my agreement to the changes to my Employment
Agreement, as set out in this letter.




/s/ Philip Jansen
_______________________________________                    2/21/2018
Philip Jansen                                    Date




2